Citation Nr: 0001408	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a skull 
defect, residual of a gunshot wound, currently evaluated as 
50 percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
headaches, secondary to a service-connected skull defect.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied increased ratings for the veteran's service-
connected skull defect, seizure disorder, and PTSD, and 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

In a February 1999 rating decision, the RO granted service 
connection for headaches and assigned a noncompensable 
evaluation.  The veteran subsequently filed a timely 
Substantive Appeal regarding the disability rating assigned.  
Thus, this matter is also presently before the Board on 
appeal.

The issues of entitlement to a compensable evaluation for 
headaches and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities are addressed in the remand portion of this 
decision.



FINDINGS OF FACT

1.  The veteran's service-connected seizure disorder is 
manifested by no more than two to three minor seizures a 
month, accompanied by numbness and weakness in the right 
upper extremity.

2.  The veteran's service-connected skull defect is 
manifested by no more than a 3 x 4 cm. in size defect in the 
upper portion of his left frontoparietal bone covered by a 
5.5 x 7 cm. tantalum plate, without brain hernia. 

3.  The veteran's PTSD is manifested by no more than 
recurrent intrusive thoughts and occasional combat related 
nightmares.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
seizure disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8912 (1999).

2.  The criteria for a rating in excess of 50 percent for a 
skull defect have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Code 5296 (1999).

3.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected skull defect, seizure disorder, and PTSD.  In the 
interest of clarity, the Board will first discuss the law and 
regulations pertinent to increased rating claims.  The Board 
will then separately address the issues on appeal.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Skull defect

The veteran's skull defect is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5296, which provides for loss of part of the 
skull.  Under Diagnostic Code 5296, loss of part of the 
skull, both inner and outer tables, with area smaller than 
the size of a 25-cent piece or 0.716 square inches (4.619 
square centimeters), warrants a 10 percent rating.  Loss of 
part of the skull, both inner and outer tables, without brain 
hernia, of an intermediate area, warrants a 30 percent 
evaluation, and loss of part of the skull, both inner and 
outer tables, without brain hernia, of an area larger than 
the size of a 50-cent piece or 1.140 square inches (7.355 
square centimeters), warrants a 50 percent evaluation.  The 
next highest rating of 80 percent requires loss of part of 
the skull, both inner and outer tables, with brain hernia.  
38 C.F.R. § 4.71a, Diagnostic Code 5296.

Seizure disorder

The veteran's seizure disorder is rated under 38 C.F.R. 
§ 4.124, Diagnostic Code 8911, the code applicable for petit 
mal epilepsy.  The various forms of epilepsy (gran mal, petit 
mal, and Jacksonian) are evaluated in accordance with a 
general rating formula, which provides as follows: Epilepsy 
manifested by at least one major seizure in the last two 
years; or at least two minor seizures in the last six months 
may be assigned a 20 percent evaluation.  A 40 percent 
evaluation requires at least one major seizure in the last 
six months, or two in the last year; or an average of at 
least five to eight minor seizures weekly.  A 60 percent 
evaluation requires an average of at least one major seizure 
in four months over the last year; or nine to ten minor 
seizures per week.  An 80 percent evaluation requires an 
average of at least one major seizure in three months over 
the last year; or more than ten minor seizures weekly.  A 100 
percent evaluation requires an average of at least one major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911, 8912 (1999).

NOTES 1 and 2 of Diagnostic Code 8911 characterize a "major 
seizure" as the generalized tonic-clonic convulsion with 
unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal); or sudden jerking movements of 
the arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  NOTES 1-3 state that there 
will be no distinction between diurnal and nocturnal major 
seizures.  In the presence of major and minor seizures, rate 
the predominating type.  This rating will not be combined 
with any other rating for epilepsy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

As to the frequency of the seizures, competent, consistent 
lay testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121 (1999).

PTSD

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  In the instant case, the RO 
provided the veteran with notice of both the revised and the 
old regulations in the June 1998 Supplemental Statement of 
the Case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993)

Before November 7, 1996, the VA Schedule for rating PTSD read 
as follows:

100% The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30% Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment. 

On and after November 7, 1996, the VA Schedule read as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (1998).  It should also be noted 
that use of terminology such as "mild", "moderate" and 
"minimal" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (1999).


Initial matters - well-groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service- 
connected disability, the veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Proscelle, 2 Vet. 
App. at 631, 632; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has stated, in essence, that the 
symptoms of these three service-connected disabilities have 
increased. The Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim. 38 U.S.C.A. § 5107.  The 
concludes finds that the statutory duty of VA to assist the 
veteran in the development of his claim has been fulfilled 
with respect to these three issues.  In particular, and as 
will be described in detail below, a number of VA examination 
reports have been made part of the claims folder.  As to 
these three issues, the case is ready for appellate review.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Entitlement to increased evaluations for a skull defect and a 
seizure disorder.

Factual Background

The veteran's service medical records reflect that while 
serving in the Philippines in May 1945, he sustained a 
perforating bullet wound to his left parietal region, with a 
resultant compound depressed skull fracture and contusion of 
the left parietal lobe of the brain.  His injury was 
reportedly followed by loss of consciousness, aphasia, and 
temporary paralysis of his right arm and leg.  In a hospital 
summary dated in January 1946, a physician noted that the 
veteran received primary debridement on the day of his 
injury.  The physician further noted that while it was not 
clear how long the veteran was unconscious following his 
injury, he was reportedly alert and sitting up within four 
days.  One week after his injury, the condition of his scalp 
and skull fracture reportedly necessitated opening of the 
wound and healing by secondary intent.   The veteran 
reportedly underwent overseas therapy until he was 
transferred to the zone of interior in June 1945.

Upon his arrival, a small granulating area of the left 
parietal region was found, overlying a skull defect 
approximately 3 x 4 cm. in size.  In September 1945, a 
tantalum plate approximately 5.5 x 7 cm. was inserted over 
the veteran's bone defect in the upper portion of his left 
frontoparietal bone.  In the January 1946  hospital summary, 
the physician noted that while the veteran's postoperative 
convalescence had been non-incidental, he later had three non 
convulsive seizures, which were reportedly accompanied by 
loss of consciousness and amnesia for a period of one hour 
afterwards.  The physician further noted that the veteran 
evidently did not shake violently, and that it was not known 
whether the seizures were localized to the right side of the 
body or not.

In a Certificate of Disability for Discharge dated in January 
1946, the veteran was diagnosed with moderate motor aphasia, 
secondary to his skull defect; post-traumatic encephalopathy, 
secondary to his head injury; and epilepsy, Jacksonian in 
type, manifested by three mild convulsive seizures, secondary 
to his head injury.

In January 1947, a VA physical examination was conducted.  
The VA examiner noted that the veteran was experiencing 
seizures of increasing frequency since their onset in August 
1945.  The VA examiner indicated that the seizures were 
usually initiated by parasthesis of the right arm, followed 
by the right leg.  Neurological examination reportedly 
revealed partial paralysis of the left forehead, and markedly 
hyperactive tendon reflexes with positive Hoffmann's sign 
bilaterally.  Mental status examination revealed no 
significant defects or changes, and the veteran's motor 
aphasia was found to have shown considerable improvement 
since discharge.  The veteran was diagnosed with epilepsy, 
Jacksonian type.

In July 1995, the veteran filed a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  He contended that his 
service-connected disabilities, including his skull defect 
and seizure disorder, had increased in severity to such a 
degree as to render him unemployable.

In October 1995, the veteran was provided with a VA 
neurological examination.  The veteran reported that 
following his injury in 1945, he experienced several 
seizures, which he described as causing numbness in his right 
upper extremity followed by loss of consciousness.  The 
veteran reported that he was diagnosed with gran mal 
seizures, and that the last of these had occurred in 1948.  
He indicated that he now experienced what he believed to be 
petit mal seizures, during which he felt like his right upper 
extremity "goes to sleep."  He stated that these occurred 
two to three times a month, and that the last one had 
occurred within the last month.  He reported that he had not 
taken any medication for his seizures in over 15 years.

Upon examination, the VA neurologist noted that the veteran 
was oriented and cooperative, but appeared to have some 
hesitation in his speech and trouble finding words.  The 
examiner found that the veteran's head was symmetrical except 
for a slight irregularity in the left high parietal area.  No 
tenderness or bruits were observed, and scars were apparent.  
No gross fields were found, and extraocular movements and 
convergence were reportedly intact.  A few nystagmoid jerks 
were noted on left lateral gaze, and the veteran's right 
pupil was found to be somewhat smaller than the left.  The VA 
neurologist noted that both pupils were regular and reactive 
to light, and that corneal reflexes were active and equal.  
Cranial nerves II to XII were found to be intact.  The VA 
neurologist concluded that the veteran had not had a gran mal 
seizure since 1948 and that the veteran now experienced only 
small seizures consisting of numbness in the right upper 
extremity.

In June 1997, another VA neurological examination was 
provided.  The veteran again reported that he has not had any 
seizures with loss of consciousness since 1948, and that he 
now experienced only minor attacks of losing strength in his 
right hand associated with tingling, which reportedly made 
him drop objects.  He indicated that the last such attack had 
occurred one week before.  Upon examination of the veteran's 
head, the VA neurologist noted the presence of a barely 
perceptible scar and a palpable skull plate in the left 
frontoparietal region.  The veteran's optic fundi were 
reportedly intact, and his visual fields were noted to be to 
full confrontation.  No facial dysesthesia was found, and the 
muscles of his jaw, face, palate, and tongue were found to 
move symmetrically.  Examination of both the lower and upper 
extremities revealed good, equal strength proximally and 
distally, and no sensory impairment.  The veteran was 
diagnosed with minimal, infrequent, right handed, sensory 
motor Jacksonian seizures, secondary to his left 
frontoparietal hemisphere laceration.

In November 1998, a VA neurological examination was conducted 
by the same neurologist who had conducted the veteran's June 
1997 examination.  The veteran again reported that he had 
stopped taking medication for his seizures in 1987 due to low 
blood pressure and that he now experienced only little 
attacks about once a week.  These attacks were reportedly 
characterized by momentary weakness and numbness in the his 
right hand, which caused him to drop anything he might be 
holding.  Upon examination, the VA neurologist found that his 
optic fundi were intact, and that his visual fields were to 
full confrontation.  No facial dysesthesia was found, and the 
muscles of his jaw, face, palate, and tongue were again found 
to move symmetrically.  The VA neurologist found that both 
the lower and upper extremities continued to exhibit good 
equal strength proximally and distally, and that there was no 
sensory impairment.  The VA neurologist concluded that he 
experienced only minor infrequent focal seizures as a result 
of his gunshot wound and that there had been no essential 
change in his condition since his October 1995 VA 
neurological examination.

Analysis

Seizure disorder

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Although the veteran's seizure disorder is currently rated 
under 38 C.F.R. § 4.124, Diagnostic Code 8911 (petit mal 
epilepsy), the Board believes that in light of the medical 
evidence of record, the veteran's disorder is more 
appropriately rated under Diagnostic Code 8912 (Jacksonian 
epilepsy).  This conclusion is based on the recent diagnosis 
of Jacksonian epilepsy provided during his June 1997 VA 
neurological examination, which the Board believes to be 
consistent with diagnoses of Jacksonian epilepsy made 
immediately after his initial injury in 1945.  The Board 
recognizes that the veteran has referred to his seizure 
disorder as petit mal epilepsy in the past.  However, while 
the veteran is competent to testify as to symptomatology, the 
Court has held that lay persons are not considered competent 
to offer medical opinions regarding matters such as medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, (1992); 
Grottveit v. Brown, 5 Vet. App 91, 93 (1993).  Furthermore, 
because the rating criteria used under Diagnostic Code 8912 
is identical to the criteria used under Diagnostic Code 8911, 
the Board finds that application of a different rating code 
in this case will not result in prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


The veteran's seizure disorder is currently rated as 20 
percent disabling, which contemplates epilepsy manifested by 
at least one major seizure in the last two years or at least 
two minor seizures in the last six months.  In order to 
warrant the next highest evaluation of 40 percent under 
Diagnostic Code 8912, the veteran's seizure disorder would 
have to be manifested by at least one major seizure in the 
last six months, or two in the last year; or an average of at 
least five to eight minor seizures weekly.  

After reviewing the record, the Board finds that the 
preponderance of competent and probative evidence is against 
the veteran's claim for an increased rating.  Specifically, 
the Board finds that the competent evidence of record 
demonstrates that the veteran's seizure disorder is 
manifested by only minor attacks occurring no more than two 
to three times a month, which are already contemplated by his 
20 percent disability rating.  In particular, the Board notes 
that both the October 1995 and June 1997 VA neurologists 
specifically found that the veteran experienced only 
"small" or "minimal" seizures, causing only numbness and 
weakness in his right upper extremity.  Although the veteran 
has experienced major seizures in the past, the evidence 
shows that the last such seizure occurred in 1948.  Since 
that time, the record shows that he has experienced only 
minor seizures with only minimal symptoms and no loss of 
consciousness.  Furthermore, the Board notes that during his 
October 1995 VA examination, the veteran reported that he 
experienced an attack only two to three times a month, and 
that during both his June 1997 and November 1998 
examinations, he indicated that his last attack had occurred 
one week prior to his examination.  See 38 C.F.R. § 4.121.  

In summary, the Board finds that competent and probative 
evidence demonstrates that the veteran's seizure disorder is 
manifested by only minor seizures occurring at a rate of no 
more than two to three times per month.  Thus, the Board 
concludes that the preponderance of the evidence is against 
an increased rating of 40 percent.  The benefits sought on 
appeal is accordingly denied.


Skull defect

In June 1945, the veteran was found to have sustained a skull 
defect approximately 3 x 4 cm. in size as a result of his 
perforating bullet wound.  A tantalum plate approximately 5.5 
x 7 cm. in size was subsequently inserted over the veteran's 
defect in the upper portion of his left frontoparietal bone.  

The veteran's skull defect is currently rated as 50 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5296 
(1999), which provides for loss of part of the skull.  In 
order to warrant the next highest rating of 80 percent, the 
veteran's skull defect would have to be manifested by loss of 
part of the skull with brain hernia.  In this case, there is 
no indication that the veteran has ever experienced brain 
hernia, and during no VA examination has brain hernia ever 
been found.  The currently assigned evaluation is the maximum 
schedular rating available for skull loss without brain 
hernia.  In light of the absence of any indication of brain 
hernia as a result of the veteran's skull defect, the Board 
finds that the preponderance of the evidence is against an 
increased rating under Diagnostic Code 5296.

Residuals of a skull fracture may be rated on the basis of 
brain disease due to trauma under 38 C.F.R. § 4.124a, Code 
8045 (1999).  Under this code, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability dure to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Code 8045.


As discussed above, the medical evidence of record shows no 
evidence of brain hernia as a result of the veteran's skull 
defect.  Therefore, the Board has considered whether a 
separate rating might be warranted on the basis of 
neurological disability or other brain disease due to trauma 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8207.  
See Esteban, 6 Vet. App. at 261.  However, after reviewing 
the record, the Board concludes that the competent and 
probative evidence of record is against a separate rating on 
this basis.  With the exception of his headaches and seizure 
disorder, for which the veteran has already been granted 
separate disability ratings, repeated neurological 
examination has shown the veteran's skull defect to be 
virtually asymptomatic with no evidence of brain disease. 

Specifically, the VA neurology examination reports are 
negative for any evidence of neurological impairment as a 
result of his skull defect.  In particular, both the June 
1997 and November 1998 VA examinations revealed no evidence 
of facial dysesthesia, and that optic fundi and visual fields 
were both normal.  The VA neurologist also found that the 
muscles of his jaw, face, palate, and tongue were 
symmetrical.  Furthermore, although the October 1995 VA 
neurologist noted some hesitation and difficulty finding 
words in the veteran's speech, the examination report was 
negative for any diagnoses other than the veteran's seizure 
disorder.  The Board believes this to be consistent the July 
1997 and November 1998 VA examinations, as the VA neurologist 
who conducted those examinations specifically concluded in 
November 1998 that the only residuals experienced by the 
veteran as a result of his gunshot wound were his minor 
seizures.  Thus, in light of the medical evidence of record 
demonstrating no neurological impairment due to his skull 
defect, the Board concludes that Diagnostic Codes 8045-8207 
are not for application in this case. 

In summary, the Board finds that the preponderance of the 
evidence is against an increased rating under Diagnostic Code 
5296.  The Board further finds that the preponderance of the 
competent and probative evidence is also against a separate 
rating based upon Diagnostic Codes 8045-8207.  The benefit 
sought on appeal is accordingly denied.


II. Entitlement to an increased evaluation for PTSD.

Factual Background

In October 1995, the veteran was provided with a VA 
psychiatric examination.  The veteran reported that he was 
able to talk about his in-service experiences without 
difficulty, and that he was rarely bothered by intrusive 
memories.  He also reported that he was able to sleep without 
difficulty and that he did not recognize any particularly 
troubling stimuli.  He described himself as irritable and 
short-tempered, but indicated that he usually "gets over it 
right away."  The veteran stated that he was able to enjoy a 
social life, and that his moods were good.  He also stated 
that he had not worked since 1970, when he was employed as an 
industrial specialist at McClellan Air Force Base.

Upon examination, the VA psychiatrist noted that the 
veteran's speech was fluent and logically constructed, and 
that his mood was comfortable and relaxed.  The VA 
psychiatrist found that no evidence of psychotic thinking, 
and no current suicidal or homicidal ideation.  The veteran 
was found to be alert and oriented, and his memory and 
insight were reported to be good.  The VA psychiatrist 
concluded that the veteran saw seriously traumatic conflict 
during the war, but that his PTSD symptoms now appeared to be 
rather mild to moderate in severity.  A Global Assessment of 
Functioning (GAF)  score of 70 was assigned.  

During a VA general medical examination in October 1995, the 
veteran reported that he left his last job in 1970 due to a 
back problem.  During a VA neurological examination that same 
month, the veteran contended that he was unemployable as a 
result of his age, seizure disorder and his low back 
problems.  The VA neurologist concurred that due to his age, 
low back disorder, and seizure disorder, the veteran was 
probably essentially unemployable.  

In June 1997, the veteran was provided with another VA 
psychiatric examination, which was conducted by the same VA 
psychiatrist who had evaluated the veteran in October 1995.  
The veteran indicated that since his last VA examination, he 
had required no psychiatric treatment.  He indicated that he 
did not feel that he was prone much to depression and that 
although he occasionally spoke with a neighbor about the war, 
this was not a cause for anxiety for him.  He reported that 
he usually slept well and that he did not have frequent 
nightmares or flashbacks, or frequent intrusive thoughts.  
The veteran described himself as somewhat isolative because 
he did not get around with people much, but indicated that he 
did not feel that he was particularly aloof or cut off from 
people.  Upon examination, the VA psychiatrist found that his 
dress was appropriate and that his mood was open and cordial.  
The VA psychiatrist found no evidence of psychotic thinking 
or suicidal or homicidal ideation.  The veteran's memory was 
reportedly intact and his insight was fair, and the VA 
psychiatrist noted that he tested well for judgment and 
proverb abstraction.  The VA psychiatrist concluded that he 
showed minimal PTSD symptomatology, "solely some occasional 
nightmares."  The VA psychiatrist assigned a GAF score of 75 
and concluded that the veteran's PTSD was in substantial 
remission.

During another VA psychiatric examination conducted in 
November 1998, the veteran denied ever experiencing full-
blown flashbacks but reported frequent intrusive memories and 
intermittent combat nightmares.  He reportedly described a 
mild startled response, but tended to deny any psychiatric 
problems, including PTSD.  The VA psychiatrist noted that his 
speech was logical and goal-oriented, and that his reasoning 
was good.  The veteran's memory, concentration, and fund of 
general information were all noted to be within normal 
limits.  No evidence of a thought disorder or obsessive 
compulsive disorder were found, and no evidence of paranoia 
was exhibited.  The VA psychiatrist noted that he was neatly 
and appropriately dressed, and that his mood appeared 
cheerful and congruent.  The veteran was diagnosed with mild 
PTSD and a GAF score of 70.  The VA psychiatrist concluded 
that the veteran tended to minimize his problems, but 
acknowledged recurrent intrusive thoughts and occasional 
combat related nightmares.  His attitude was found to be 
generally positive, and the VA psychiatrist concluded that he 
could relate well with others.

Analysis

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  Pursuant to Karnas, the Board 
will consider whether an increased rating is warranted under 
either the current or former rating criteria.

Current criteria

Regarding the current criteria for rating psychiatric 
disabilities, the Board finds that the preponderance of the 
evidence is against an increased rating.  As discussed in 
detail above, the criteria for a 50 percent rating for PTSD 
include demonstration of manifestations such as impairment of 
memory; impaired judgment; circumstantial; circumlocutory or 
stereotyped speech; panic attacks; difficulty understanding 
complex commands; and disturbances of motivation and mood.

The Board finds that repeated psychiatric examination has 
revealed the veteran's memory to be intact, and that his 
judgment and abstract thinking are good.  Furthermore, the 
veteran's speech has been repeatedly found to be fluent and 
logically constructed, and there is no evidence that the 
veteran's has ever experienced panic attacks or difficulty in 
understanding complex commands.  The Board also notes that 
there is no evidence of any disturbances of motivation and 
mood, and each VA psychiatrist has found no evidence of a 
thought disorder.  

With respect to difficulty establishing relationships, 
although the veteran has reported that he has a tendency 
towards isolation, he has also indicated that enjoys a social 
life and is able to discuss the war with others without 
causing himself anxiety.  In particular, the Board notes that 
the November 1998 VA psychiatrist specifically found that the 
veteran was able to relate well with others, and that he 
experienced only mild symptoms as a result of his PTSD.  The 
Board believes this to be consistent with the findings of the 
June 1997 VA psychiatrist, who concluded that the veteran's 
PTSD was in substantial remission, and with the veteran's GAF 
scores of 70 and 75, which reflect only mild symptoms or some 
mild difficulty in social and occupational functioning.

Thus, the Board concludes that the veteran is appropriately 
rated as 30 percent disabled under the new criteria.  The 
Board further finds that the preponderance of the evidence is 
against an increased rating of 50 percent under the new 
criteria.  

Former criteria

Regarding the old criteria, the Board also finds that the 
preponderance of the evidence is against an increased rating 
of 50 percent, as the Board believes that the evidence of 
record has not demonstrated that the veteran is considerably 
impaired in his ability to maintain effective or favorable 
relationships with people.  The Board recognizes that the 
veteran has reported some tendency towards isolation, and 
that he experiences intrusive thoughts and occasional 
nightmares.  However, as discussed above, the veteran has 
been reported that he is able to discuss the war with others 
without causing anxiety, and that he is able to enjoy a 
social life.  Additionally, the November 1998 VA psychiatrist 
specifically found that the veteran's mood appeared cheerful 
and congruent, and that he was able to relate well with 
others.  Furthermore, the VA psychiatrists of record have 
consistently assigned GAF scores between 70 and 75, which 
reflect that while the veteran may experience some difficulty 
in social functioning, he is generally functioning pretty 
well and has some meaningful interpersonal relationships.  
Thus, the Board finds that the preponderance of the evidence 
is against an increased rating of 50 percent under the old 
criteria.

As a finding of only one of the criteria listed for a 100 
percent rating under Diagnostic Code 9411 may be sufficient 
to support the assignment of that rating, the Board has 
specifically considered whether the veteran would be entitled 
to a 100 percent rating solely due to a demonstrated 
inability to maintain employment.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).  While the Board acknowledges that 
the veteran has reported on several occasions that he cannot 
work due to his service-connected disabilities, the Board 
finds that the greater weight of the evidence supports the 
conclusion that he is not demonstrably unable to obtain or 
retain employment solely due to his PTSD.  No VA psychiatrist 
on record has ever found the veteran to be unemployable due 
to his PTSD alone.  Rather, as discussed above, the VA 
psychiatrists have specifically found that he experiences 
only mild PTSD, and in June 1997, the VA psychiatrist 
concluded that the his PTSD was in substantial remission.  
Additionally, the VA psychiatrists consistently assigned GAF 
scores of 70 and 75, which refect a finding of only mild 
impairment in occupational functioning, as opposed to a total 
inability to obtain or retain employment.

Furthermore, although the veteran has reported that he has 
not worked since 1970, the Board notes that he indicated 
during his October 1995 VA physical examination that he left 
that job due to back problems.  He has also indicated on 
several occasions that he has trouble obtaining employment 
because employers are afraid to hire him because of his 
seizure disorder.  However, he has never indicated that his 
PTSD in any way interferes with his ability to obtain or 
retain employment.  In fact, the only PTSD related symptoms 
found on examination were nightmares and intrusive thoughts, 
and there is no indication that these symptoms have ever 
interfered with his ability to obtain employment.  
Additionally, although the October 1995 VA neurologist found 
the veteran to be unemployable, he specifically based this 
opinion on the veteran's age, seizure disorder, and his low 
back problem.  No mention was made of the veteran's PTSD.

Thus, while the Board recognizes that the veteran has 
definite impairment in occupational functioning, as is 
contemplated by his 30 percent rating, the Board believes 
that the preponderance of the evidence is against finding 
that he is demonstrably unable to obtain or retain employment 
solely due to his PTSD.


In summary, for the reasons and bases stated above, the Board 
finds that the preponderance of competent and probative 
evidence is against the assignment of a rating in excess of 
30 percent under both the new and old criteria.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to a rating in excess of 20 percent for a seizure 
disorder is denied.

Entitlement to a rating in excess of 50 percent for a skull 
defect, residual of a gunshot wound, is denied.

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.


REMAND

The veteran is seeking a compensable rating for his service-
connected headaches, which he believes to be more severe than 
is contemplated by his non compensable rating.  He is also 
seeking a total rating based on individual unemployability 
due to service-connected disabilities.  He essentially 
contends that his service-connected disabilities are of such 
severity as to render unable to secure or maintain 
substantially gainful employment.

The veteran is presently service-connected for a skull 
defect, currently rated as 50 percent disabling; a seizure 
disorder, residual of a gunshot wound, currently rated as 20 
percent disabling; PTSD, currently assigned a 30 disability 
rating; headaches, currently assigned a non compensable 
disability rating; and malaria, currently assigned a non 
compensable disability rating.  He has a combined disability 
rating of 70 percent for his service-connected disabilities.  
See 38 C.F.R. § 4.26 (1999).  The record reflects that the 
veteran also has several non service-connected disabilities, 
including coronary artery disease, hearing loss, an eye 
disorder, a low back disorder and tinnitus. 

During the veteran's October 1995 general medical 
examination, the VA examiner specifically concluded that the 
veteran was not unemployable as a result of his disabilities.  
However, the VA examiner limited his opinion to those 
disabilities for which he had specifically examined the 
veteran, including a hiatal hernia and coronary artery 
disease.  No opinion was expressed regarding the impact of 
just the veteran's service-connected disabilities on his 
employability.  Thereafter, during the veteran's October 1995 
neurological examination, another VA examiner considered the 
question of the veteran's employability, and this time, the 
VA examiner determined that the veteran was not able to 
obtain or maintain employment.  However, this opinion was 
based specifically on the veteran's age, low back disorder, 
and seizure disorder, and no distinction was made between the 
level of impairment attributable to the veteran's service-
connected versus non service-connected disabilities.

A total disability rating may be awarded if the Schedule for 
Rating Disabilities provides an evaluation of less than 100 
percent, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999) [emphasis added by 
the Board].  The assignment of a total rating must be based 
on a determination "that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age." 38 C.F.R. § 3.341 (a) (1999) [emphasis added 
by the Board].  

In this case, the VA neurologist who found the veteran to be 
unemployable specifically based this opinion in part upon 
both the veteran's age and a non service-connected 
disability.  Although the VA neurologist also based his 
opinion in part upon the veteran's seizure disorder, he 
further concluded that the veteran experienced only minimal, 
infrequent seizures as a result of his head injury.  


The record reflects that the veteran has not worked since 
1970, at which time he reports that he left his job as an 
industrial specialist due to a back problem.  He now contends 
that he is unable to obtain or maintain substantially gainful 
employment due to the combination of his service-connected 
disabilities.  In light of the ambiguity still in the record 
regarding the impact of the veteran's service-connected 
disabilities on his employability, the Board believes that an 
additional VA examination is necessary, in order to 
specifically determine whether the veteran is unemployable 
due solely to his service-connected disabilities, without 
regard to either his age or his non service-connected 
disabilities.

Furthermore, regarding his service-connected headache 
disorder, the Board notes that the only VA examination 
provided to the veteran to specifically address the severity 
and frequency of this disability consisted of a phone 
interview conducted in January 1999.  The "examination 
report" created from this interview consisted of a 
handwritten paragraph with no signature and no indication as 
to the credentials of the person who interviewed the veteran.  

In a statement submitted in February 1999, the veteran's 
accredited representative contended that the VA examination 
provided to the veteran for his headaches in January 1999 was 
clearly inadequate for rating purposes.  The representative 
asserted that it could not be determined from the examination 
report whether the person who examined the veteran was a 
medical doctor or whether they had any special qualifications 
as a neurologist.  The representative further asserted that 
the severity of the veteran's headaches could not be 
determined from this interview and that there was no 
indication as to whether the headaches could be considered to 
be prostrating or not.

The veteran's service-connected headaches are currently rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).  Under 
that code, a non compensable disability evaluation is for 
application when the disability picture is characterized by a 
severity of "less frequent attacks" than the criteria 
appropriately assigned a 10 percent rating.  As to the 
latter, a 10 percent rating is assigned when there are 
present characteristic prostrating attacks averaging one in 2 
months over the last several months.  A 30 percent disability 
rating is appropriate if the disability picture involves 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, a 50 percent 
rating is appropriate when the disability picture encompasses 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (1999).

After reviewing the January 1999 examination report, the 
Board agrees with the veteran's representative that this 
report is inadequate for rating purposes.  While the Board 
does not necessarily believe that an examination can 
automatically be considered to be inadequate merely because 
it consisted of a phone interview, the Board is concerned 
that there is no indication in the record as to who conducted 
the phone interview.  The Board is also concerned that the 
information contained in the examination report is too vague 
concerning the severity or consistency of the veteran's 
headaches to determine the appropriate disability rating.  
Thus, the Board finds that an additional VA examination is 
necessary in order to better assess the frequency and 
severity of the veteran's headaches.

The Board notes that in a June 1998 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss.  By that decision, the RO also 
denied the veteran's claim of entitlement to an increased 
rating for eye damage, presbyopia, claimed as secondary to 
his service-connected skull defect.   The veteran was advised 
of this decision in June 1998, and he filed Notices of 
Disagreement as to each issue in June 1998 and September 
1998, respectively.  Since the filing of his Notices of 
Disagreement, the record does not reflect that the RO has 
issued a Statement of the Case as required under 38 C.F.R. 
§ 19.26 (1999).  See also 38 C.F.R. § 19.29 (1998).  The 
filing of a Notice of Disagreement initiates the appeal 
process and the failure of the RO to issue a Statement of the 
Case is a procedural defect requiring a remand.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  The Board finds that 
a remand is therefore in order so that a Statement of the 
Case may be issued to the veteran regarding these issues.


Accordingly, this case is remanded for the following actions:

1.  The RO should obtain the names and 
addresses of any health care providers 
who have recently treated the veteran for 
his service-connected headaches.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, or that the RO has 
not previously attempted to secure.

2.  Once the above development has been 
completed, the veteran should be provided 
with a VA examination by an appropriate 
specialist to determine the current 
frequency and severity of his service-
connected headaches.  The claims folder, 
including a copy of this remand, should 
be made available to the examiner.  The 
report of the examination should be 
associated with the veteran's claims 
folder.   The examiner should also be 
asked to render an opinion as to whether 
the veteran's service-connected 
disabilities impair his ability to obtain 
and retain substantially gainful 
employment without regard to his age or 
his non service-connected disabilities.  
If additional specialist consultations 
and/or diagnostic testing is deemed to be 
necessary, in the discretion of the 
examiner, such should be completed.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased evaluation and entitlement to a 
total rating based on individual 
unemployability.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.  As to 
any issues as to which the veteran has 
filed a Notice of Disagreement and which 
have not been addressed in any previous 
statement of the case, the veteran should 
be provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9).  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

  The United States Court of Appeals for Veterans Claims (Court) has stated the word "definite", as used in 
the old schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an 
award at the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent 
opinion, dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).  VA, including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (1999).  
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job). 

